Citation Nr: 0938647	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disorder prior to December 12, 
2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder from December 12, 2002 to September 
25, 2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disorder from September 26, 2003 to July 10, 
2005.

4.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder from July 11, 2005 to January 20, 
2009.

5.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disorder on and after January 21, 2009.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a thoracic spine disorder prior to July 11, 2005.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disorder prior to December 12, 
2002.

8.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disorder from December 12, 2002 to July 10, 
2005.

9.  Entitlement to an evaluation in excess of 40 percent for 
a thoracolumbar spine disorder on and after July 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remands.  

The Veteran submitted additional evidence to the Board in 
July 2009 without a waiver of RO consideration, which 
includes copies of his service treatment records.  However, 
this evidence is duplicative of evidence already of record 
and has been considered by the RO.  Accordingly, the absence 
of a waiver as to such evidence does not prejudice the 
Veteran in this case, and the Board will proceed to 
adjudicate this appeal.


FINDINGS OF FACT

1.  Prior to December 12, 2002, the Veteran's cervical spine 
disorder was manifested by moderate limitation of cervical 
spine motion. 

2.  From December 12, 2002 to September 25, 2003, the 
Veteran's cervical spine disorder was manifested by moderate 
limitation of cervical spine motion. 

3.  From September 26, 2003 to July 10, 2005, the Veteran's 
cervical spine disorder was manifested by limitation of 
flexion with pain, but no evidence of cervical spine 
ankylosis. 

4.  From July 11, 2005 to January 20, 2009, the Veteran's 
cervical spine disorder was manifested by forward flexion to 
20 and 60 degrees, with no evidence of ankylosis. 

5.  On and after January 21, 2009, the Veteran's cervical 
spine disorder was manifested by forward flexion to 15 
degrees, with no evidence of ankylosis. 

6.  Prior to July 11, 2005, the Veteran's thoracic spine 
disorder was manifested by limited thoracic spine range of 
motion, with no evidence of forward flexion to at least 30 
degrees but not greater than 60 degrees, a combined range of 
motion not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour.

7.  Prior to December 12, 2002, the Veteran's lumbar spine 
disorder was manifested by moderate limitation of lumbar 
spine motion.

8.  From December 12, 2002 to July 10, 2005, the Veteran's 
lumbar spine disorder was manifested by limited range of 
motion of the lumbar spine, but no evidence of forward 
flexion to 30 degrees or less, or ankylosis of the 
thoracolumbar spine.

9.  On and after December 12, 2002, the Veteran's lumbar 
spine disorder was manifested by neurological manifestations 
and sciatica of the bilateral lower extremities.

10.  On and after July 11, 2005, the Veteran's thoracolumbar 
spine disorder was manifested by forward flexion to 15 or 20 
degrees; extension to 0, 15, or 20 degrees; left lateral 
flexion to 5 or 20 degrees; right lateral flexion to 5 or 30 
degrees; right and left lateral rotation to 30 degrees; and 
no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2002, the criteria for a 20 percent 
initial evaluation for a cervical spine disorder, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002). 

2.  From December 12, 2002 through September 25, 2003, the 
criteria for an evaluation greater than 20 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5290 (2003).

3.  From September 26, 2003 through July 10, 2005, the 
criteria for an evaluation greater than 30 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2005).

4.  From July 11, 2005 through January 20, 2009, the criteria 
for an evaluation greater than 20 percent for a cervical 
spine disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).

5.  On and after January 21, 2009, the criteria for an 
evaluation greater than 30 percent for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

6.  Prior to July 11, 2005, the criteria for an initial 
evaluation greater than 10 percent for a thoracic spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5291 
(2002, 2005).

7.  Prior to December 12, 2002, the criteria for a 20 percent 
initial evaluation for a lumbar spine disorder, but no more, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2002).

8.  From December 12, 2002 through July 10, 2005, the 
criteria for an evaluation greater than 20 percent for a 
lumbar spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (2002, 2005).

9.  On and after December 12, 2002, the criteria for a 
separate evaluation for sciatica as a neurological component 
of the lumbar spine disorder have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003) (2008).

10.  On and after July 11, 2005, the criteria for an 
evaluation greater than 40 percent for a thoracolumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a 
readjudication of the Veteran's claims, letters dated in 
March 2001, January 2005, and November 2008 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re- adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded several VA examinations with regard 
to his spine disorders.  38 C.F.R. § 3.159(c) (4).  Pursuant 
to a July 2008 Board remand, the Veteran was provided with a 
January 2009 VA examination.  The Veteran's representative 
argues that the January 2009 VA examination was not in 
compliance with the Board's July 2008 remand because a 
notation in the claims file reflects that a February 2009 VA 
orthopedic examination was cancelled by the RO.  However, 
while the Board's July 2008 remand directed the RO to obtain 
"VA examination(s) to determine the current extent of the 
orthopedic and neurological impairment resulting from his 
service-connected spine disorders," the Board did not 
specifically require separate orthopedic and neurological 
evaluations.  As the January 2009 VA examination report 
adequately addressed by the orthopedic and neurological 
symptoms of the Veteran's spine disorders, the Board finds 
that there has been substantial compliance with its July 2008 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  In addition, the 
Veteran does argue that the examinations provided with 
respect to his spine disorders were inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, and they provide sufficient detail to 
determine the severity of the Veteran's spine disorders.  
Finally, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
However, when an appeal is based on the assignment of an 
initial rating for a disability, following an initial award 
of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, the evaluation must 
be based on the overall recorded history of a disability, 
giving equal weight to past and present medical reports.  Id. 
at 126. 

By a February 2003 rating decision, the RO granted service 
connection for a cervical spine disorder and assigned a 10 
percent evaluation, effective March 4, 2002; granted service 
connection for a thoracic spine disorder and assigned a 10 
percent evaluation, effective March 4, 2002; and granted 
service connection for a lumbar spine disorder and assigned a 
10 percent evaluation, effective March 4, 2002.  In February 
2003, the Veteran filed a notice of disagreement with regard 
to the assigned ratings, and in August 2003, he perfected his 
appeal.  In October 2004, the Board remanded the Veteran's 
appeal for additional notice and development.  By a February 
2008 rating decision, the RO granted an increased evaluation 
of 20 percent for the Veteran's cervical spine disorder, 
effective December 12, 2002; granted an increased evaluation 
of 20 percent for the Veteran's lumbar spine disorder, 
effective December 12, 2002; and combined the Veteran's 
thoracic spine disorder and lumbar spine disorder to award a 
40 percent evaluation for a thoracolumbar spine disorder, 
effective July 11, 2006.  The Veteran's appeal was returned 
to the Board for appellate review, but was again remanded in 
July 2008 for additional notice and development.  By a March 
2009 rating decision, the RO granted a 30 percent evaluation 
for the Veteran's cervical spine disorder, effective 
September 26, 2003; granted a 20 percent evaluation for the 
Veteran's cervical spine disorder, effective July 11, 2005; 
and granted a 30 percent evaluation for the Veteran's 
cervical spine disorder, effective January 21, 2009.  The 
case has again been returned to the Board for appellate 
review.

During the course of this appeal, the applicable rating 
criteria for spine disorders were amended under changes to 
the rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a, effective September 23, 
2002 and September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  All applicable diagnostic criteria will be discussed 
below.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  If the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and from, the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  



I.  Cervical Spine Disorder

Service connection for a cervical spine disorder was granted 
by a February 2003 rating decision, and a 10 percent initial 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003, effective March 4, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002).  By a 
February 2008 rating decision, the evaluation was increased 
to 20 percent, effective December 12, 2002, under Diagnostic 
Codes 5010-5237.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5237 (2008).  Parenthetically, the Board observes that 
the diagnostic code assigned by the RO in its February 2008 
decision which granted a 20 percent evaluation effective 
December 12, 2002 is incorrect, as Diagnostic Code 5237 was 
not in effect in December 2002.  Thus, the Board will 
consider the Veteran's cervical spine disorder from December 
12, 2002 through September 25, 2003 under the corresponding 
diagnostic codes in effect in 2002, Diagnostic Codes 5010-
5290.  By a March 2009 rating decision, the RO increased the 
evaluation to 30 percent disabling, effective September 26, 
2003; to 20 percent disabling, effective July 11, 2005; and 
to 30 percent disabling on and after January 21, 2009, all 
under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  

A.  Prior to December 12, 2002

Prior to December 12, 2002, the Veteran's cervical spine 
disorder was evaluated as 10 percent disabling under 
Diagnostic Codes 5003 and 5290.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5290 (2002).  Diagnostic Code 5003 
provides that degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Id.  In 2002, limitation of motion of 
the cervical spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Diagnostic Code 5920 provided for a 10 
percent evaluation where limitation of motion was slight; a 
20 percent evaluation when limitation of motion was moderate; 
and a maximum 30 percent evaluation when limitation of motion 
was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
The terms "slight," "moderate," and "severe" were not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6 
(2002).


For VA compensation purposes, normal cervical spine forward 
flexion is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), Note (2); see 
also 38 C.F.R. § 4.71a, Plate V (2008). 

The Veteran's service treatment records reflect extensive 
treatment for a cervical spine disorder during service, and 
show chronic complaints of neck pain with radiation prior to 
a 1997 cervical spine surgery.  In March 1997, the Veteran 
underwent an anterior cervical discectomy and fusion at C5-C6 
and C6-C7 (ACDF) with allograft iliac crest and orion 
cervical plate.  Service treatment records prior to the March 
1997 surgery and from March 1997 through March 2001 reflect 
continued treatment for the Veteran's cervical spine 
disorder.  Although these records were reviewed and 
considered, they are not relevant to the level of the 
Veteran's cervical spine disability on and after the 
Veteran's discharge from service.  However, the records dated 
within the year preceding the Veteran's discharge from 
service are more relevant to the determination of the 
appropriate disability evaluation prior to December 12, 2002, 
and are discussed below.

In February 2001, a QTC examination of the Veteran's spine 
was conducted.  The Veteran complained of pain, weakness, 
fatigue, lack of endurance, and stiffness.  He reported that 
the symptoms occurred on a constant basis reaching a 
"horrible" level of severity, but did not report any 
factors which caused his flare-ups.  He noted some easing of 
symptoms with narcotic and other medications.  He stated that 
he was not functional when the pain was worse.  He also 
reported that he continued to have some radiation of pain 
into the posterior arms since his cervical spine surgery, but 
that the pain no longer radiated to the fingers.  Physical 
examination of the neck revealed a scar in the right anterior 
neck which was 4 centimeters (cm.) in length and 1 millimeter 
in width.  The scar was linear, soft, nontender, and pale.  
There was no tissue adherence, underlying loss of tissue, 
disfigurement, keloid formation, or limitation of function.  
Examination of the cervical spine showed tenderness over the 
cervical spine, but no muscle spasm or weakness.  Flexion was 
limited to 50 degrees, extension was limited to 30 degrees, 
and right and left lateral rotation were limited to 80 
degrees.  The examiner noted that there was limited range of 
motion secondary to pain, with flexion additionally limited 
to 45 degrees, extension additionally limited to 10 degrees, 
and right and left lateral rotation additionally limited to 
60 degrees.  X-rays of the cervical spine showed 
postoperative changes from cervical fusion with severe 
changes from degenerative disc disease at the C3-C4 level 
along with sclerotic implate changes.  The diagnosis was 
degenerative disc disease and congenital spinal stenosis.  
The examiner noted that the Veteran was not functional when 
his cervical spine pain flared, because he needed bed rest 
when the disorder was at its worst.

A July 2001 examination revealed the Veteran's spine to be 
abnormal.  Physical examination showed range of motion with 
flexion to 45 degrees, left rotation to 45 degrees, right 
rotation to 50 degrees, and extension to 10 degrees.  There 
was also neck spasm with flexion.  An August 2001 magnetic 
resonance imaging (MRI) scan of the cervical spine revealed 
postoperative change compatible with prior anterior spinal 
fusion from C5-C7, moderate degenerative changes throughout 
the cervical spine, prominent disc oteophyte complex at the 
C3-C4 level with significant anterior impression upon the 
adjacent thecal sac and associated significant bilateral 
neural foraminal narrowing, and mild right-sided neural 
foraminal narrowing at C5-C6 and C6-C7.

A September 2001 Medical Evaluation Board examination and 
report concluded that the Veteran did not meet the U.S. Army 
retention standards due to neck and back pain.  On 
examination, the spine was abnormal.  The report notes the 
Veteran's complaints of neck pain with radiation to the right 
and left hands.  Physical examination showed diffuse 
paraspinous tenderness in the cervical region and decreased 
range of motion of the neck with flexion to 45 degrees, 
extension to 10 degrees, left rotation to 45 degrees, and 
right rotation to 50 degrees.  Upper extremity motor strength 
was 5/5, and there were no sensory defects.  The diagnosis 
was cervical spine degenerative disc disease status post 
anterior discectomy and fusion of the cervical spine C5 
through C7 with chronic neck pain.  In a report of medical 
history, completed at that time, the Veteran reported 
arthritis, recurrent back pain or back problem, and numbness 
or tingling.

An October 2001 service treatment record notes the Veteran's 
complaints of recurrent neck and right shoulder pain.  He 
denied left upper extremity symptoms or lower extremity 
weakness or numbness.  Physical examination showed a 
well-healed anterior cervical incision.  Range of motion of 
the cervical spine showed flexion to 60 degrees, extension to 
10 degrees, and left and right lateral rotation to 30 
degrees.  There was normal pinprick sensation throughout, and 
strength was 5/5 in all extremities.  Deep tendon reflexes 
were 1-2/4 and symmetric.  The diagnosis was predominantly 
mechanical neck pain with no clinical evidence of cord 
compression.

A November 2002 VA x-ray of the cervical spine showed 
previous cervical intervention of fusion of C5, C6, and C7 
with degenerative disc disease at C3-C4.

In December 2002, the Veteran underwent a VA spine 
examination.  The report notes the Veteran's complaints of 
chronic daily pain, weakness, stiffness, fatigability, and 
lack of endurance of the cervical spine.  He reported 
precipitating factors including any type of activity or 
inactivity, and stated that he was unable to function with 
flare-ups.  The Veteran also complained of neck pain which 
radiated to the shoulders, elbow, and arm on the right side, 
and noted numbness in his hands and arms intermittently.  
Physical examination of the cervical spine showed range of 
motion with flexion to 35 degrees, extension to 10 degrees, 
and right and left lateral rotation to 10 degrees.  There was 
no jugular venous distention, no lymphadenopathy, no 
thyromegaly, and no carotid brutis.  There was no swelling, 
effusion, muscle spasms, tenderness, joint laxity, or muscle 
atrophy.  The examiner noted that "[s]harp and dull" were 
decreased on the ulnar side of both arms and also across the 
metacarpal area of both hands.  Vibratory sensation was 
intact in the upper and lower extremities.  Examination of 
the skin revealed a surgical scar on the anterior side of the 
neck measuring 4.5 cm. long.  The diagnoses were cervical 
spine degenerative disc disease, status post anterior 
discectomy and fusion of the cervical spine C5 through C7, 
chronic neck pain secondary to the degenerative disc disease, 
and cervical neuralgia secondary to degenerative disc disease 
of the cervical spine.

After review of the pertinent evidence of record, the Board 
concludes that an initial evaluation of 20 percent for a 
cervical spine disorder prior to December 12, 2002, but no 
greater, is warranted.  The February 2001 QTC examination 
reported limitation of motion limited by pain with flexion to 
45 degrees, extension to 10 degrees, and right and left 
lateral rotation to 60 degrees.  The June 2001 service 
treatment record reported flexion to 45 degrees, extension to 
10 degrees, left rotation to 45 degrees, and right rotation 
to 50 degrees.  The September 2001 medical evaluation board 
report found flexion to 45 degrees, extension to 10 degrees, 
left rotation to 45 degrees, and right rotation to 50 
degrees.  The December 2002 VA examination report revealed 
flexion to 35 degrees, extension to 10 degrees, and right and 
left rotation to 10 degrees.  Thus, the evidence shows full 
forward flexion and 80 percent of full left and right lateral 
flexions.  However, the evidence also shows extension and 
rotation which were significantly limited.  Specifically, 
there was regularly 22 percent of full extension, and during 
the last examination, there was only 12.5 percent of full 
left and right rotation.  Accordingly, as extension and 
rotation were significantly limited, but forward flexion and 
left and right lateral flexion were full or near full, the 
Board concludes that the evidence shows a moderate limitation 
of motion of the Veteran's cervical spine.  Accordingly, an 
initial 20 percent evaluation is warranted for the Veteran's 
cervical spine disorder prior to December 12, 2002 under 
Diagnostic Codes 5003 and 5290.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5290.  However, as forward flexion and 
right and left lateral flexion were full or near full, the 
evidence does not reflect severe limitation of motion of the 
cervical spine; thus, an initial evaluation greater than 20 
percent is not warranted for the Veteran's cervical spine 
disorder prior to December 12, 2002.  Id.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected cervical spine disorder under 
other potentially applicable diagnostic codes prior to 
December 12, 2002.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The evidence of record does not demonstrate 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287 (2002).  Additionally, the 
evidence of record does not demonstrate fracture of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

As previously mentioned, on September 23, 2002, during the 
course of this appeal, VA revised the diagnostic criteria for 
intervertebral disc syndrome.  Although the new criteria 
cannot be applied prior to their effective date, the old 
criteria can be applied after the effective date of the new 
regulation if the result is more favorable to the Veteran.  
Kuzma, 341 F. 3d at 1328.  However, in this case, the revised 
regulation is more favorable to the Veteran, because it 
provides for a separate evaluation for the neurological 
manifestations of his cervical spine disorder, and the old 
criteria do not.  Thus, the new criteria will be considered 
on and after the effective date, but the old criteria must be 
applied prior to September 23, 2002.

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome assigned 40 percent evaluation 
with severe recurring attacks of intervertebral disc syndrome 
with intermittent relief and a maximum 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  On and after 
September 23, 2002, for intervertebral disc syndrome, a 40 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
was assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  An 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

The Veteran is not entitled to an increased evaluation for 
his cervical spine disorder prior to December 12, 2002 under 
either the old or the revised regulations for intervertebral 
disc syndrome, as there is no evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings with little 
intermittent relief; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks or physician-prescribed bed rest.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, 5293 (2002); see Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Although the February 
2001 examiner noted that the Veteran reported flare-ups which 
limited his ability to function and required bed rest, the 
evidence does not reflect that the bed rest was prescribed by 
a physician and occurred for at least four weeks duration in 
the prior 12 month period.  Accordingly, prior to December 
12, 2002, an increased evaluation is not warranted for 
intervertebral disc syndrome.  

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
cervical spine disability from September 23, 2002 to December 
12, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5293 
(2002).  The medical evidence reflects the Veteran's 
complaints of radiation of pain to the upper extremities with 
intermittent numbness.  However, the objective evidence 
reflects 5/5 motor strength and no sensory deficits.  
Although there were intermittent subjective reports of 
neurological complaints and the December 2002 VA examiner 
diagnosed cervical neuralgia, the remaining subjective and 
objective evidence of record does not support a neurological 
component to the Veteran's cervical spine disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Accordingly, from 
September 23, 2002 to December 12, 2002, a separate 
evaluation is not warranted for neurological manifestations 
of the Veteran's cervical spine disorder.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's cervical spine surgical scar.  
The February 2001 QTC examiner noted that there was a scar on 
the right anterior neck measuring 4 cm. in length and 1 
millimeter in width.  The scar was linear, soft, nontender, 
and pale, and there was no tissue adherence, underlying 
tissue loss, disfigurement, keloid formation, or limitation 
of function.  An October 2001 service treatment record 
reported a well-healed anterior cervical incision.  A 
December 2002 VA examination report noted a surgical scar on 
the anterior side of the neck measuring 4.5 cm. long.  
However, there is no evidence that the Veteran's scar was 
tender, painful, moderately disfiguring, or poorly nourished.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002).  
In addition, there is no evidence that the Veteran's scar was 
5 or more inches in length, was at least one-quarter inch 
wide at its widest part, had an elevated or depressed surface 
contour on palpation, was adherent to underlying tissue, had 
hypo-or hyper-pigmented skin in an area exceeding six square 
inches, had abnormal skin texture in an area exceeding six 
square inches, had missing underlying soft tissue in an area 
exceeding six square inches, had indurated or inflexible skin 
in an area exceeding six square inches, was superficial or 
unstable, was painful on examination, or caused limitation of 
function of the neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002).

Accordingly, an initial evaluation of 20 percent, but no 
more, for a cervical spine disorder is warranted prior to 
December 12, 2002.  

B.  From December 12, 2002 to September 25, 2003

From December 12, 2002 through September 25, 2003, the 
Veteran's cervical spine disorder is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 
(2003); see also 38 C.F.R. § 4.27 (2008) (noting that the 
hyphenated code reflects that the disability includes two 
disorders).  Diagnostic Code 5010 provides that arthritis, 
due to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  As previously explained, degenerative 
arthritis, established by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine, a 20 percent evaluation is for application when 
limitation of motion was moderate; and a maximum 30 percent 
evaluation is warranted when limitation of motion is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

The only pertinent evidence of record from December 12, 2002 
through September 25, 2003 are VA treatment records 
reflecting the Veteran's continued complaints of and 
treatment for a cervical spine disorder, including pain 
management.  A December 2002 treatment record notes the 
Veteran's complaints constant of neck pain, which he 
described as an 8 on a 1 to 10 scale.  He indicated that the 
pain was worse with bending, lifting, walking, standing, or 
riding in the car, and that physical therapy, epidural, and 
trigger point injections did not help at all.  The treatment 
record indicates that the Veteran had limited range of motion 
of the neck, but did not report range of motion findings in 
degrees.  The diagnosis was possible nociceptive pain 
secondary to degenerative disease of the spine but most 
likely a central neurogenic pain.  Treatment records from 
February 2003 through July 2003 reflect pain management 
treatment for central neurogenic pain.  In May 2003, the 
Veteran stated that his neck pain was an 8 to 9 out of 10, 
and that he had an increase in neck pain after his neck 
popped.  The VA physician reported that x-ray showed fusion 
of C5-C6-C7 and degenerative changes, and that the Veteran 
had osteoarthritis flare-ups of his neck.  A July 2003 
treatment record notes the Veteran's complaints of 
unrelenting neck pain.  Physical examination revealed 5/5 
strength of the upper extremities.  The diagnosis was chronic 
pain secondary to osteophytes.  

Thus, after consideration of the evidence of record, the 
Board finds that an increased evaluation greater than 20 
percent from December 12, 2002 through September 25, 2003 is 
not warranted.  Although a December 2002 VA treatment record 
indicates that the Veteran's cervical spine range of motion 
was limited, there is no evidence that it was limited to a 
severe degree.  There is no other evidence of record which 
reflects severe limitation of motion of the cervical spine.  
Accordingly, an increased evaluation greater than 20 percent 
for the Veteran's cervical spine disorder is not warranted 
from December 12, 2002 through September 25, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5290.

Consideration has been given to an increased evaluation for 
the Veteran's service-connected cervical spine disorder under 
other potentially applicable diagnostic codes from December 
12, 2002 through September 25, 2003.  Schafrath, 1 Vet. App. 
at 595.  However, the evidence of record does not demonstrate 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287 (2002).  Additionally, the 
evidence of record does not demonstrate fracture of a 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

In addition, the Veteran is not entitled to an increased 
evaluation for his cervical spine disorder from December 12, 
2002 through September 25, 2003 under either the old or the 
revised regulations for intervertebral disc syndrome, as 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  
Accordingly, from December 12, 2002 through September 25, 
2003, an increased evaluation greater than 20 percent is not 
warranted for intervertebral disc syndrome.

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
cervical spine disability from December 12, 2002 to September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5243 
(2002).  However, the medical evidence does not reveal any 
complaints of neurological symptoms for the Veteran's 
cervical spine disorder for this time period.  Accordingly, 
from December 12, 2002 to September 26, 2003, a separate 
evaluation is not warranted for neurological manifestations 
of the Veteran's cervical spine disorder.  Id.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's cervical spine surgical scar.  
However, there is no evidence that the Veteran's scar was 
tender, painful, moderately disfiguring, or poorly nourished.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002).  
In addition, there is no evidence that the Veteran's scar was 
5 or more inches in length, was at least one-quarter inch 
wide at its widest part, had an elevated or depressed surface 
contour on palpation, was adherent to underlying tissue, had 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, had abnormal skin texture in an area exceeding six 
square inches, had missing underlying soft tissue in an area 
exceeding six square inches, had indurated or inflexible skin 
in an area exceeding six square inches, was superficial or 
unstable, was painful on examination, or caused limitation of 
function of the neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2003).

Accordingly, an increased rating greater than 20 percent for 
a cervical spine disorder is not warranted from December 12, 
2002 through September 25, 2003.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  On and After September 26, 2003

On and after September 26, 2003, the Veteran's cervical spine 
disorder was rated under Diagnostic Code 5242, for 
degenerative arthritis established by x-ray findings.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  Because the 
Veteran's claim was received prior to the effective date of 
this regulation change, the Board must consider the Veteran's 
cervical spine disorder for this time period under both the 
old and the revised rating criteria and must apply the old 
rating criteria if the result is more favorable to the 
Veteran.  See Kuzma, 341 F. 3d at 1328.

As discussed above, prior to September 26, 2003, Diagnostic 
Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis, and degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2003).  Under Diagnostic 
Code 5290 for limitation of motion of the cervical spine, a 
20 percent evaluation is for application when limitation of 
motion was moderate; and a maximum 30 percent evaluation is 
warranted when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

On and after September 26, 2003, Diagnostic Code 5242 
requires that the Veteran's cervical spine disorder be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §4.71a, Diagnostic Codes 5003, 5242 (2008).  
Degenerative arthritis of the cervical spine is assigned a 20 
percent evaluation for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula (2008).  A 30 percent 
evaluation is for application when there is forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  Id.  A 40 percent 
evaluation is awarded for unfavorable ankylosis of the entire 
cervical spine.  Id.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  Id.  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Additionally, Diagnostic Code 
5243, for intervertebral disc syndrome, rates the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).   

For VA compensation purposes, normal cervical spine forward 
flexion is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008). 

        i.  From September 26, 2003 to July 10, 2005

From September 26, 2003 through July 10, 2005, the Veteran's 
cervical spine disability was rated as 30 percent disabling.  

VA treatment records from September 2003 through July 2005 
reveal complaints of and treatment for a cervical spine 
disorder.  A September 2003 neurological consultation report 
notes the Veteran's complaints of frequent neck pain.  He 
denied any headaches, blackout spells, and persistent 
weakness or numbness in any of his extremities.  Physical 
examination revealed hand grips were powerful on both sides, 
and sensory examination revealed intact appreciation for 
pinprick over all four extremities.  The Veteran's gait was 
antalgic.  The VA physician concluded that neurological 
examination did not reveal any clinical evidence for cervical 
radiculopathy or myelopathy.  A December 2003 neurological 
consultation report reflects continued complaints of frequent 
neck pain.  Examination of the upper extremities did not 
reveal any abnormalities.  Cerebellar functions were intact, 
and the Veteran's gait was antalgic.  The diagnosis was 
status post cervical spine surgery.  The VA physician noted 
that neurological examination did not reveal any deficit, and 
concluded that there was no clinical evidence for cervical 
radiculopathy or myelopathy.

In September 2004, the Veteran appeared at a hearing before 
the Board.  The Veteran stated that his cervical spine pain 
was constant and felt like the muscle was "turning to 
hamburger."  He also reported pain down the right shoulder 
and arm, and flare-ups of pain that left him feeling that he 
could not do anything.  He reported that his spine pain 
prohibited him from intimate relations with his wife, from 
going out with friends, and from doing things as he used to 
do.

A July 2005 VA neurological examination revealed the 
Veteran's complaints of constant neck pain with exacerbation.  
He denied any blackout spells, convulsions, double vision, 
and difficulty swallowing or speaking.  Neurological 
examination revealed the Veteran to be alert and oriented 
with normal speech.  The cranial nerve examination was 
normal.  Motor examination did not reveal any muscle atrophy 
or weakness.  Sensory examination revealed intact 
appreciation for touch and pinprick over all four 
extremities, and he was able to appreciate pinprick in all 
dermatomes of all four extremities.  Cerebellar functions 
were intact.  Carotid pulsations were equal and there was no 
bruit.  There was no neck stiffness, but neck movements were 
limited in all directions and the Veteran complained of 
stiffness and pain in the neck with head turning to either 
side.  The Veteran's gait was antalgic, and there was no 
paraspinal spasm.  The diagnosis was chronic neck pain 
secondary to cervical spondylosis.  The VA examiner concluded 
that the neurological examination did not reveal any deficit, 
and that there was no clinical evidence for cervical 
radiculopathy or myelopathy.

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation greater than 30 percent 
for the Veteran's cervical spine disorder is not warranted 
from September 26, 2003 through July 10, 2005.  The Veteran's 
30 percent evaluation contemplates cervical spine 
degenerative arthritis with limitation of motion to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical 
evidence of record does not show unfavorable ankylosis of the 
entire cervical spine.  Id.  

Further, as 30 percent is the maximum evaluation for 
limitation of motion of the cervical spine under the rating 
criteria in effect prior to September 26, 2003, those rating 
criteria do not provide a more favorable result.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2003); 
see also Kuzma, 341 F. 3d at 1328.  

Accordingly, an evaluation in excess of 30 percent for a 
cervical spine disability from September 26, 2003 through 
July 10, 2005 is not warranted.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected cervical spine disorder under 
other potentially applicable diagnostic codes from September 
26, 2003 through July 10, 2005.  See Schafrath, 1 Vet. App. 
at 595.  The evidence of record does not demonstrate 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287 (2002).  Additionally, the 
evidence of record does not demonstrate fracture of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

The Veteran is also not entitled to an increased evaluation 
for his cervical spine disorder from December 12, 2002 
through September 25, 2003 under either the old or the 
revised regulations for intervertebral disc syndrome, as 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  
Accordingly, from December 12, 2002 through September 25, 
2003, an increased evaluation is not warranted for 
intervertebral disc syndrome.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  However, VA treatment records for the 
pertinent time period reveal normal neurological 
examinations, and the Veteran denied persistent weakness or 
numbness in any of his extremities.  In addition, a July 2005 
VA examination reflects a normal neurological examination, 
and the VA examiner concluded that there was no neurological 
deficit and no evidence for cervical radiculopathy or 
myelopathy.  Thus, the evidence of record does not support a 
neurological component to the Veteran's cervical spine 
disorder from September 26, 2003 through July 10, 2005.  
Accordingly, the Veteran is not entitled to a separate 
evaluation for neurological symptoms of a cervical spine 
disability from September 26, 2003 through July 10, 2005.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's cervical spine surgical scar.  
However, there is no evidence that the Veteran's scar was 
tender, painful, moderately disfiguring, or poorly nourished.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002).  
In addition, there is no evidence that the Veteran's scar was 
5 or more inches in length, was at least one-quarter inch 
wide at its widest part, had an elevated or depressed surface 
contour on palpation, was adherent to underlying tissue, had 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, had abnormal skin texture in an area exceeding six 
square inches, had missing underlying soft tissue in an area 
exceeding six square inches, had indurated or inflexible skin 
in an area exceeding six square inches, was superficial or 
unstable, was painful on examination, or caused limitation of 
function of the neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2005).

Accordingly, an increased rating greater than 30 percent for 
a cervical spine disorder is not warranted from September 26, 
2003 through July 10, 2005.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 56.

        ii.  From July 11, 2005 to January 20, 2009

From July 11, 2005 through January 20, 2009, the Veteran's 
cervical spine disability was rated as 20 percent disabling.


In July 2005, the Veteran underwent a VA spine examination.  
The examination report notes the Veteran's complaints of 
longstanding neck pain with radiation to both upper 
extremities.  There was no specific paresis, but the 
Veteran's neck pain was exacerbated by neck motion.  Physical 
examination revealed range of motion with extension to 20 
degrees, flexion "chin-to-chest," bilateral lateral bending 
to 5 degrees, and bilateral lateral rotation to 15 degrees.  
There was no paresis in the upper extremities, reflexes were 
symmetrical, and there was no visible atrophy.  In addition, 
sensibility was intact to light touch.  X-rays revealed a 
previous C5 through C7 anterior cervical fusion and plating.  
The examiner noted that the "striking findings" were "very 
questionable but unlikely pseudoarthritis at C6-7" and that 
there was disease at C7-T1 and the distal anterior fixation 
plate screw was found within the C7-T1 disc.  The diagnosis 
was history of cervical disc disease requiring fusion.  The 
VA examiner noted that it could be expected that the Veteran 
would have residual neck discomfort, exacerbation with 
changes in the weather, limitation of range of motion of the 
cervical spine, gradual progression towards disease at the 
C7-T1 and C4-C5 levels, and the presence of tension-type 
headaches.  The examiner further indicated that the Veteran's 
cervical and lumbar spine disorders would likely interfere 
with all but the most sedentary activities.

VA treatment records from July 2005 through January 2009 
reflect continued complaints of and treatment for a cervical 
spine disorder.  In December 2005, the Veteran reported that 
his neck pain was fairly controlled, and the VA physician 
diagnosed neck pain.  In July 2006, the Veteran complained of 
chronic neck pain.  He noted that he had radiation of neck 
pain to the upper extremities before his cervical spine 
surgery, but that he did not have radiation to the upper 
extremities after the surgery.  He complained of pain in the 
back of the neck which radiated up the right aspect of his 
neck and head to the region of the temple.  He reported that 
the neck pain increased with neck movements.  Physical 
examination of the upper extremities revealed no lack of 
muscle strength, normal deep tendon reflexes, and no lack of 
sensation.  Examination of the neck showed right paraspinal 
tenderness, some very minimal midline tenderness, and minimal 
left paraspinal tenderness.  Neck movements were restricted 
and painful with increased extension compared to flexion.  
The diagnosis was facetogenic neck pain on the right side.  A 
2007 MRI scan of the cervical spine showed anterior cervical 
fusion changes in C5 through C7.  The last surgically placed 
anterior pedicle screw appeared to traverse the C7-T1 
intervertebral disc space anteriorly.  There was moderate 
spinal stenosis at C3-C4 caused by a combination of posterior 
osteophyte formation in diffuse disc bulge.  There was no 
evidence for acute herniated disc, but there was bilateral 
neuroforaminal stenosis at C3-C4.  A November 2007 VA 
treatment record also notes the Veteran's complaints of 
chronic neck pain.  In a June 2008 VA treatment record, the 
VA physician reported that a review of the Veteran's pain 
diagram did not include any type of cervical radicular pain 
into the arms.  Physical examination revealed cranial nerves 
II through XII to be grossly intact.  There was decreased 
range of motion of the cervical spine with bilateral rotation 
to 20 degrees, extension to 0 degrees, and flexion to 20 
degrees.  The physician was unable to conduct any strength 
examination due to the Veteran's "grossly exaggerated pain 
displays with any attempt to have physical examination."  
The diagnosis was cervicalgia.  In September 2008, the 
Veteran complained of chronic neck pain and stated that he 
was being weaned off of his narcotic medication.  He also 
reported neck pain radiating up into the back of his head.  
Physical examination of the cervical spine showed muscle 
tightness and severe pain response to light touch.  Range of 
motion revealed cervical spine flexion to 60 degrees and 
extension to 0 degrees.  The Veteran would not attempt 
rotation or lateral flexion.  A neurological examination was 
conducted, which was reported to be unremarkable.  The 
diagnosis was chronic neck pain.  January 2009 treatment 
records note the Veteran's complaints of chronic neck pain, 
which he rated as an 8 on a 1 to 10 scale.  The diagnoses 
were chronic neck pain and cervical spine stenosis.

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation greater than 20 percent 
for the Veteran's cervical spine disorder is not warranted 
from July 11, 2005 through January 20, 2009.  The Veteran's 
20 percent evaluation contemplates cervical spine 
degenerative arthritis with limitation of motion limited to 
at least 15 degrees but not greater than 30 degrees, combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 
4.71a, Diagnostic Code 5242; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, as the medical evidence of 
record does not show cervical spine forward flexion limited 
to 15 degrees or less, or favorable ankylosis of the entire 
spine, a 30 percent evaluation is not warranted for the 
Veteran's cervical spine disorder.  Id.  The July 2005 VA 
examination reported that the Veteran had forward flexion 
which was "chin-to-chest."  Further, a June 2008 VA 
treatment record reported forward flexion to 20 degrees, and 
a September 2008 VA treatment record noted forward flexion to 
60 degrees.  

In addition, the Board does not find these ranges of motion 
findings to be severe.  Thus, the rating criteria in effect 
prior to September 26, 2003 do not provide a more favorable 
result for the Veteran's cervical spine disorder.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2003); 
see also Kuzma, 341 F. 3d at 1328.  

Accordingly, an evaluation in excess of 20 percent for a 
cervical spine disability from July 11, 2005 to January 20, 
2009 is not warranted.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected cervical spine disorder under 
other potentially applicable diagnostic codes from July 11, 
2005 through January 20, 2009.  See Schafrath, 1 Vet. App. at 
595.  The evidence of record does not demonstrate ankylosis 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5287 (2002).  Additionally, the evidence of record does 
not demonstrate fracture of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2002).  

The Veteran is also not entitled to an increased evaluation 
for his cervical spine disorder from July 11, 2005 through 
January 20, 2009 under either the old or the revised 
regulations for intervertebral disc syndrome, as there is no 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  
Although the Veteran complained of neurological 
symptomatology, as discussed below, the objective medical 
evidence of record reflects that there was no evidence of a 
neurological component to the cervical spine disorder during 
that time period.  Accordingly, from July 11, 2005 through 
January 20, 2009, an increased evaluation is not warranted 
for intervertebral disc syndrome.


The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1) (2008).  However, VA treatment records 
for the pertinent time period reveal normal neurological 
examinations.  Although the Veteran complained that his neck 
pain radiated to both upper extremities during his July 2005 
VA examination, an objective neurological examination showed 
no paresis, symmetrical reflexes, and intact sensitivity.  
Further, despite the Veteran's complaints of neck pain 
radiating to the back of the head, an objective neurological 
examination showed no lack of muscle strength, normal deep 
tendon reflexes, and no lack of sensation.  Moreover, a June 
2008 VA treatment record reflects that the Veteran's cervical 
spine pain diagram did not include any type of cervical 
radicular pain into the arms.  A September 2008 VA 
neurological examination was unremarkable.  Thus, despite the 
Veteran's two complaints of neck pain radiation, none of the 
objective evidence of record supports the existence of a 
neurological component to the Veteran's cervical spine 
disorder from July 11, 2005 through January 20, 2009.  
Accordingly, the Veteran is not entitled to a separate 10 
percent evaluation for neurological symptoms of a cervical 
spine disability from July 11, 2005 through January 20, 2009.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's cervical spine surgical scar.  
However, there is no evidence that the Veteran's scar was 
tender, painful, moderately disfiguring, or poorly nourished.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002).  
In addition, there is no evidence that the Veteran's scar was 
5 or more inches in length, was at least one-quarter inch 
wide at its widest part, had an elevated or depressed surface 
contour on palpation, was adherent to underlying tissue, had 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, had abnormal skin texture in an area exceeding six 
square inches, had missing underlying soft tissue in an area 
exceeding six square inches, had indurated or inflexible skin 
in an area exceeding six square inches, was superficial or 
unstable, was painful on examination, or caused limitation of 
function of the neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).  

The Board has also considered a separate evaluation for the 
Veteran's migraine headaches.  However, the Veteran is 
separately service connected for a migraine headache 
disorder.  Accordingly, awarding a separate evaluation for 
the Veteran's migraine headaches would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, an increased rating greater than 20 percent for 
a cervical spine disorder is not warranted from July 11, 2005 
through January 20, 2009.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 56.

        iii.  On and after January 21, 2009

On and after January 21, 2009, the Veteran's cervical spine 
disability has been rated as 30 percent disabling.

In January 2009, the Veteran underwent a VA examination.  The 
Veteran complained of increased cervical spine pain with 
decreased range of motion.  He described incapacitating 
episodes during which he had severe pain all over the spine 
requiring him to sit in a chair or a recliner.  He noted that 
he had incapacitating episodes twice a month, lasting one to 
one and a half days each time.  He did not complain of any 
new weakness or numbness.  He noted that he used to have 
radiating pain in the right upper extremity with some 
numbness in the right medial hand but no weakness, but that 
after his cervical spine surgery in 1997, the symptoms 
improved.  He denied any pain, numbness, or weakness in the 
left upper extremity.  Physical examination revealed the 
Veteran to be alert and fully oriented with normal attention, 
concentration, speech, language, memory, and fund of 
knowledge.  Facial sensation and strength, hearing to finger 
rub, palatal and tongue movements, and shoulder shrug were 
normal.  Muscle bulk, tone, and strength were normal in all 
extremities.  Deep tendon reflexes were 2+ and symmetric.  
Sensory examination was normal, and there was no finger-nose 
dysmetria.  Rapid alternating movements were normal.  Stance 
and gait were antalgic.  There was cervical range of motion 
with forward flexion to 15 degrees, extension to 20 degrees, 
right and left lateral flexion to 20 degrees, and right and 
left lateral rotation to 15 degrees.  Repetitive motion 
testing resulted in further functional impairment due to pain 
and fatigue, but there was no incoordination, further 
restriction of range of motion, or neurodeficit.  The 
examiner reported that, based on 2007 MRI findings, the 
Veteran had evidence of bulging discs and degenerative disc 
changes in the cervical spine, but that clinically, he had no 
objective weakness, wasting, sensory loss, or reflex 
abnormality on neurological examination.  The examiner 
concluded that the Veteran had symptoms of, but no objective 
findings consistent with, intervertebral disc syndrome.  

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation greater than 30 percent 
for the Veteran's cervical spine disorder is not warranted on 
and after January 20, 2009.  The Veteran's 30 percent 
evaluation contemplates cervical spine degenerative arthritis 
with limitation of motion to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The medical evidence of record does not show 
unfavorable ankylosis of the entire cervical spine; thus, an 
increased evaluation is not warranted for the Veteran's 
cervical spine disorder on and after January 20, 2009.  Id.  

Further, as 30 percent is the maximum evaluation for 
limitation of motion of the cervical spine under the rating 
criteria in effect prior to September 26, 2003, those rating 
criteria do not provide a more favorable result.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2003); 
see also Kuzma, 341 F. 3d at 1328.  

Accordingly, an evaluation in excess of 30 percent for a 
cervical spine disability on and after January 21, 2009 is 
not warranted.  

The Veteran is also not entitled to an increased evaluation 
for his cervical spine disorder on and after January 21, 2009 
under either the old or the revised regulations for 
intervertebral disc syndrome, as there is no evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings with 
little intermittent relief; or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks or physician-prescribed bed rest.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, 5243 (2002); see Tedeschi, 7 
Vet. App. at 414.  Indeed, the January 2009 VA examiner 
concluded that there was no objective weakness, wasting, 
sensory loss, or reflex abnormality, and no objective 
findings consistent with intervertebral disc syndrome.  
Although the Veteran reported incapacitating episodes two 
times per month, there is no evidence that the attacks were 
recurrent with intermittent relief or that they required 
physician-prescribed bed rest.  In addition, there s no 
evidence of persistent symptoms compatible with sciatic 
neuropathy.  Accordingly, on and after January 21, 2009, an 
increased evaluation is not warranted for intervertebral disc 
syndrome.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1) (2008).  However, VA treatment records 
for the pertinent time period reveal normal neurological 
examinations.  In addition, although the Veteran noted a 
history of cervical spine pain radiating to the right upper 
extremity, he also noted that the radiating pain improved 
after his 1997 surgery, and did not complain of any current 
upper extremity pain, numbness, or weakness.  Thus, the 
evidence of record does not support a neurological component 
to the Veteran's cervical spine disorder on and after January 
21, 2009.  Accordingly, the Veteran is not entitled to a 
separate 10 percent evaluation for neurological symptoms of a 
cervical spine disability on and after January 21, 2009.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's cervical spine surgical scar.  
However, there is no evidence that the Veteran's scar was 
tender, painful, moderately disfiguring, or poorly nourished.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002).  
In addition, there is no evidence that the Veteran's scar was 
5 or more inches in length, was at least one-quarter inch 
wide at its widest part, had an elevated or depressed surface 
contour on palpation, was adherent to underlying tissue, had 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, had abnormal skin texture in an area exceeding six 
square inches, had missing underlying soft tissue in an area 
exceeding six square inches, had indurated or inflexible skin 
in an area exceeding six square inches, was superficial or 
unstable, was painful on examination, or caused limitation of 
function of the neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).  

        iv.  Other Considerations

Throughout the applicable time periods, consideration has 
been given to whether there is any additional functional loss 
not contemplated in the current ratings assigned for the 
Veteran's cervical spine disorder.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
lack of coordination, restricted or excess movement of the 
joint, or pain on movement.  38 C.F.R. § 4.45 (2008).  
Throughout the time periods, the Veteran reported daily 
constant pain with occasional flare-ups.  In September 2001, 
he complained of constant neck pain with radiation.  In a 
December 2002 VA examination, he complained of daily pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
also noted pain with activity or inactivity and the inability 
to function during flare-ups.  Another December 2002 
treatment record reflects the Veteran's complaints of 
increased pain with activity.  In September 2003, the Veteran 
denied headaches, blackout spells, and persistent weakness or 
numbness in the extremities.  In July 2005, the Veteran 
reported neck pain exacerbated by neck motion.  In January 
2009, the Veteran complained of incapacitating episodes with 
severe pain two times per month.

The objective evidence of record consistently noted painful 
range of cervical spine motion.  In July 2001, there was 
reduced range of motion with pain, and neck spasm with 
flexion.  In September 2001, there was diffuse paraspinal 
tenderness and decreased range of motion with pain, but there 
was also 5/5 motor strength and no sensory deficit.  In 
December 2002, there was decreased range of motion with pain, 
but there was no muscle spasm, no tenderness, no muscle 
atrophy, and no joint laxity.  In July 2003, there was 5/5 
strength of the upper extremities.  In September 2003, there 
was good strength, intact sensory examination, and antalgic 
gait.  In July 2005, there was limited range of motion, but 
no neck stiffness or paraspinal spasm, and a sensory 
examination was normal.  In July 2006, there was right 
paraspinal tenderness, minimal midline tenderness, left 
paraspinal tenderness, and restricted neck movements with 
pain.  In January 2009, the Veteran denied pain, numbness, 
and weakness.  There was normal muscle bulk, tone, and 
strength, and a sensory examination was normal.  Repetitive 
motion testing resulted in further functional impairment due 
to pain and fatigue, but there was no incoordination, 
neurodeficit, or further restriction of range of motion.

In summary, there was painful range of motion and daily pain 
aggravated by activity and relived by rest and medication.  
But the Veteran was independent in his activities of daily 
living and there was good strength.  Although the Veteran 
reported daily pain, weakness, stiffness, fatigability, and 
lack of endurance, and there was objective evidence of muscle 
spasm, pain, and fatigue, the remainder of the objective 
evidence of record reflects that there was good strength, no 
joint laxity, no fatigability, no weakness, no lack of 
endurance, and no additional limitation of motion upon 
repetition.  The Veteran is thus not entitled to an increased 
evaluation for a cervical spine disorder based on these 
provisions for any of the pertinent time periods.  38 C.F.R. 
§§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80 
(1997).

II.  Thoracic Spine Prior to July 11, 2005

Service connection for a thoracic spine disorder was granted 
by a February 2003 rating decision, and a 10 percent initial 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003, effective March 4, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5291 (2002).  

As previously discussed, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 67 Fed. Reg. 54345; 68 Fed. Reg. 51454-51458.  However, 
because the Veteran's claim was file prior to the effective 
date of this regulation change, the Veteran's thoracic spine 
disorder must be evaluated under the old regulations in 
effect prior to September 26, 2003 for the time period of 
March 4, 2002 through September 25, 2003.  On and after 
September 26, 2003, the Board must consider the Veteran's 
thoracic spine disorder under both the old and the revised 
rating criteria and must apply the old rating criteria if the 
result is more favorable to the Veteran.  See Kuzma, 341 F. 
3d at 1328.

Prior to July 11, 2005, the Veteran's thoracic spine disorder 
was evaluated as 10 percent disabling under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  Prior 
to September 26, 2003, Diagnostic Code 5003 provides that 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Prior to September 26, 2003, limitation of motion of the 
thoracic spine was evaluated under Diagnostic Code 5291, 
which provided a maximum 10 percent evaluation for limitation 
of motion of the thoracic spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).  

On and after September 26, 2003, Diagnostic Code 5003 still 
requires that degenerative arthritis, established by x-ray 
findings, be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  Limitation of motion of the thoracic spine is 
evaluated under the General Rating Formula, which provides 
for a 20 percent evaluation when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula (2008).  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  
Additionally, Diagnostic Code 5243, for intervertebral disc 
syndrome, rates the syndrome either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).   

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008). 

The Veteran's service treatment records reflect complaints of 
and treatment for a thoracic spine disorder during service 
from May 1987 through March 2001.  Although these records 
were reviewed and considered, they are not relevant to the 
level of the Veteran's thoracic spine disability on and after 
the Veteran's discharge from service.  However, the records 
dated within the year preceding the Veteran's discharge from 
service are more relevant to the determination of the 
appropriate disability evaluation prior to July 11, 2005, and 
are discussed below.

A July 2001 service treatment record reflects the Veteran's 
complaints of back pain.  Also in July 2001, the Veteran 
underwent an examination.  The examination report shows that 
the Veteran's spine was abnormal.  Examination of the 
thoracic spine showed pain with palpation to T1-T6 and into 
the cervical spine.  In a report of medical history, 
completed at that time, the Veteran reported a history of 
arthritis in the back and joints, bulging discs, and 
intermittent numbness in the arms and hands.  An August 2001 
treatment record notes a diagnosis of chronic pain and an 
indication of herniated nucleus pulposus of the thoracic 
spine.  An August 2001 MRI of the thoracic spine showed mild 
spondylosis throughout the thoracic spine with evidence of 
degenerative disc disease at the T7-T8 level and a small 
right paracentral herniated nucleus pulposus at the T7-T8 
level.

A September 2001 Medical Evaluation Board examination and 
report concluded that the Veteran did not meet the U.S. Army 
retention standards due to neck and back pain.  The Veteran 
complained of chronic upper back pain, noted to be secondary 
to degenerative disc disease of the thoracic spine.  He 
reported that the pain was aggravated by lifting, running, 
marching, bending, twisting, and other physical activities.  
The Veteran was noted to be undergoing primary care, physical 
therapy, physical medicine rehabilitation, neurosurgery, and 
pain management.  He also used a TENS unit, braces, and 
epidural steroid injections, which were unsuccessful.  
Physical examination revealed diffuse paraspinous tenderness 
in the thoracic region, with pain on palpation to T1-T6 and 
into the cervical spine.  Upper and lower extremity 
examination showed 5/5 strength, and straight leg raises were 
negative.  Deep tendon reflexes were 2+ and symmetric.  The 
diagnosis was thoracic spine degenerative disc disease.  In a 
report of medical history, completed at that time, the 
Veteran reported arthritis, recurrent back pain or back 
problem, and numbness or tingling.

A November 2002 VA x-ray of the thoracolumbar spine showed 
thoracic scoliosis convexed left at T8-T9 with no fracture or 
subluxation.

In December 2002, the Veteran underwent a VA examination.  
The report notes his complaints of thoracic spine pain with a 
reported history of daily pain, weakness, stiffness, 
fatigability, and lack of endurance.  He stated that his 
thoracic spine pain felt like a knife sticking into his back 
that caused a tight band around the waist and felt like sharp 
spikes sticking into the band.  He reported treatment 
including narcotic medication and precipitating factors 
including any type of activity or inactivity and weather 
changes.  He reported that he was unable to function when he 
had severe back pain.  He denied the use of crutches or a 
brace, but he did use a cane.  He stated that he could only 
walk short distances before needing to stop and rest.  
Physical examination showed "[s]harp and dull" to be 
decreased on the ulnar side of both arms and across the 
metacarpal area of both hands, but vibratory sensation was 
intact in the upper and lower extremities.  There was no 
swelling, effusion, muscle spasms, tenderness, joint laxity, 
or muscle atrophy.  The Veteran noted pain with elevation on 
his toes and heels while walking across the room.  Tandem 
walking was within normal limits, and a Romberg test was 
within normal limits.  Balance was reported to be good, and 
gait and stance were within normal limits.  Cranial nerves II 
through XII were intact and deep tendon reflexes were 1+ in 
the upper and lower extremities.  The diagnosis was thoracic 
pain, history of degenerative disc disease.

VA treatment records from November 2002 through December 2004 
reveal complaints of and treatment for a thoracic spine 
disorder.  In November 2002, the Veteran complained of 
chronic back pain.  In December 2002, the Veteran complained 
of constant mid-back pain, which he described as being a 7 or 
8 on a 1 to 10 scale.  He reported that the pain was worse 
with activity.  Physical examination revealed limited range 
of motion of the back.  Leg raise was positive at 70 degrees, 
but the Veteran was able to stand on his heels and his toes 
equally.  He was not able to squat.  His gait was antalgic 
with the use of a cane.  The diagnosis was possible 
nociceptive pain secondary to degenerative disease of the 
spine but most likely central neurogenic pain.  In February 
2003, the Veteran complained of neurogenic pain with no 
relief from epidural injection.

In September 2004, the Veteran appeared at a hearing before 
the Board.  The Veteran testified that his thoracic spine 
pain was constant, with flare-ups leaving him feeling that he 
could not do anything but sit.  He also reported that the 
pain shoots through his chest "sort of like a heart attack" 
and that he finds it very difficult to function.  In 
addition, the Veteran stated that his spine pain inhibited 
him from intimate relations with his wife, stopped him from 
doing things like he used to, and from going out with 
friends.

After review of the pertinent evidence of record, the Board 
concludes that an initial evaluation greater than 10 percent 
for a thoracic spine disorder prior to July 11, 2005 is not 
warranted.  Prior to September 26, 2003, the Veteran's 10 
percent evaluation contemplates degenerative arthritis of the 
thoracic spine with moderate or severe limited motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5291 (2003).  As 10 
percent is the maximum evaluation allowable for limitation of 
motion of the thoracic spine under the old rating criteria, 
an initial evaluation in excess of 10 percent is not 
warranted for the Veteran's thoracic spine disorder under 
these diagnostic codes, which are in effect prior to 
September 26, 2003.  Id.  

On and after September 26, 2003, the Veteran's 10 percent 
evaluation contemplates thoracic spine degenerative arthritis 
with limitation of motion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, General Rating Formula; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  An evaluation greater than 10 
percent is not warranted for the Veteran's thoracic spine 
disorder on and after September 26, 2003 under the revised 
rating criteria, because the evidence does not show forward 
flexion of the thoracolumbar spine to 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
General Rating Formula.  Specifically, although the Veteran's 
thoracic spine range of motion was noted to be limited, there 
were no range of motion findings reported in the evidence of 
record on and after September 26, 2003 and prior to July 11, 
2005.  Moreover, there is no evidence of muscle spasm or 
guarding resulting in abnormal gait or spinal contour between 
September 26, 2003 and July 10, 2005.  Id.  

Further, as 10 percent is the maximum evaluation for 
limitation of motion of the thoracic spine under the rating 
criteria in effect prior to September 26, 2003, those rating 
criteria do not provide a more favorable result.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2003); 
see also Kuzma, 341 F. 3d at 1328.  

Accordingly, an evaluation in excess of 10 percent for a 
thoracic spine disability prior to July 11, 2005 is not 
warranted.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected thoracic spine disorder under 
other potentially applicable diagnostic codes prior to July 
11, 2005.  Schafrath, 1 Vet. App. at 595.  The evidence of 
record does not demonstrate ankylosis of the thoracic spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5288 (2002).  
Additionally, the evidence of record does not demonstrate 
fracture of a thoracic spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  

As previously mentioned, on September 23, 2002, during the 
course of this appeal, VA revised the diagnostic criteria for 
intervertebral disc syndrome.  However, the Veteran is not 
entitled to an increased evaluation for his thoracic spine 
disorder prior to July 11, 2005 under either the old or the 
revised regulations for intervertebral disc syndrome, as 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  
Although the Veteran reported that his thoracic spine 
disorder caused him to have difficulty functioning, there is 
no objective evidence of recurring attacks of intervertebral 
disc syndrome with intermittent relief, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, or incapacitating 
episodes with physician-prescribed bed rest.  Accordingly, 
prior to July 11, 2005, an increased evaluation is not 
warranted for intervertebral disc syndrome.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
thoracic spine disability from September 23, 2002 through 
July 11, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
Note (1) (2005).  Although the Veteran reported intermittent 
numbness in his arms and hands and one treatment record 
indicated decreased sensation on the ulnar side of the arms 
and across the metacarpal area of the hands, the remainder of 
the objective evidence of record does not reflect a 
neurological deficit as a result of the thoracic spine 
disorder.  Thus, the majority of the objective evidence of 
record does not support a neurological component to the 
Veteran's thoracic spine disorder from September 23, 2002 to 
July 11, 2005.  Accordingly, the Veteran is not entitled to a 
separate evaluation for neurological symptoms of a thoracic 
spine disability prior to July 11, 2005.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating assigned for the Veteran's thoracic spine disorder 
prior to July 11, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca, 8 Vet. App. at 206.  Factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  Throughout the time periods, the Veteran reported 
daily constant pain with flare-ups.  He reported that his 
thoracic spine pain was aggravated by activity and weather, 
and his thoracic spine disorder caused daily pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
noted that he was unable to function during flare-ups, and 
that his pain inhibited him from performing some activities.

The objective evidence of record showed limited range of 
thoracic spine motion and pain.  There was tenderness to 
palpation over the thoracic spine region and paraspinous 
tenderness.  Strength was noted to be 5/5 with 2+ deep tendon 
reflexes which were symmetrical.  On one occasion, a straight 
leg raise test was negative, and on another occasion, it was 
positive at 70 degrees.  In summary, there was painful range 
of motion and daily pain aggravated by activity and relived 
by rest and medication.  But the Veteran was independent in 
his activities of daily living and there was good strength.  
Although the Veteran reported daily pain, weakness, 
stiffness, fatigability, and lack of endurance, and there was 
objective evidence of muscle spasm, pain, and fatigue, the 
remainder of the objective evidence of record does not 
reflect that there was any fatigability, weakness, lack of 
endurance, or additional limitation of motion upon 
repetition.  In the absence of objective evidence of 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement greater 
than that contemplated by the presently assigned evaluation, 
the Veteran is not entitled to an increased evaluation for a 
thoracic spine disorder prior to July 11, 2005 based on 
functional loss.  38 C.F.R. §§ 4.40, 4.45; see also Johnston, 
10 Vet. App. at 85.

Accordingly, an initial evaluation greater than 10 percent 
prior to July 11, 2005 is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.

III.  Lumbar Spine Prior to July 11, 2005

Service connection for a lumbar spine disorder was granted by 
a February 2003 rating decision, and a 10 percent initial 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003, effective March 4, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2002).  By a 
February 2008 rating decision, a 20 percent evaluation was 
assigned, effective December 12, 2002, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292 (2002).  



A.  Prior to December 12, 2002

Prior to December 12, 2002, the Veteran's lumbar spine 
disorder was evaluated as 10 percent disabling under 
Diagnostic Codes 5003 and 5292.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5292 (2002).  Diagnostic Code 5003 
provides that degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Id.  In 2002, limitation of motion of 
the lumbar spine was evaluated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Diagnostic Code 5292 provided for a 10 
percent evaluation where limitation of motion was slight; a 
20 percent evaluation when limitation of motion was moderate; 
and a maximum 40 percent evaluation when limitation of motion 
was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008).

The Veteran's service treatment records reflect complaints of 
and treatment for a lumbar spine disorder during service from 
May 1987 through March 2001.  Although these records were 
reviewed and considered, they are not relevant to the level 
of the Veteran's lumbar spine disability on and after the 
Veteran's discharge from service.  However, the records dated 
within the year preceding the Veteran's discharge from 
service are more relevant to the determination of the 
appropriate disability evaluation prior to December 12, 2002, 
and are discussed below.

A June 2001 service treatment record notes the Veteran's 
complaints of low back pain.  A July 2001 service treatment 
record reflects the Veteran's complaints of chronic back 
pain.  In July 2001, the Veteran underwent an examination, 
which noted that his spine was abnormal.  Examination of the 
lumbar spine showed range of motion with flexion to 45 
degrees, right rotation to 45 degrees, and left rotation to 
60 degrees.  The lumbar spine was very tender to palpation 
over L2-S1, and there was muscle spasm with palpation.  In a 
report of medical history, completed at that time, the 
Veteran complained of arthritis in the back and joints, 
degeneration of the spine, bulging discs, and intermittent 
numbness in the arms and hands.  An August 2001 treatment 
record notes a diagnosis of chronic pain and indication of 
herniated nucleus pulposus of the lumbar spine.  An August 
2001 MRI of the lumbar spine showed mild spondylosis of the 
lumbar spine with evidence of degenerative disc disease from 
L3-L4 to the L5-S1 levels, very subtle early left paracentral 
disc herniation at the L4-L5 level which abuts the L5 nerve 
root, and minimal right-sided neural foraminal narrowing at 
the L5-S1 level due to the adjacent disc disease and facet 
changes.

In February 2001, the Veteran underwent a QTC spine 
examination.  The report notes the Veteran's complaints of 
lumbar spine pain which radiates to the right buttock.  He 
also noted weakness, fatigue, lack of endurance, and 
stiffness.  There was no numbness or tingling apparent in the 
lower extremities, but there was some degree of pain reported 
constantly with flare-ups to distressing levels of severity.  
He reported that the flare-ups lasted from a few minutes to 
all day.  He denied noticing anything in particular which 
caused flare-ups.  He reported that the medication that he 
took helped with the pain, but did not eliminate it.  He 
stated that physical therapy and epidural steroid injections 
provided no real benefit.  Physical examination revealed 
normal gait, but limited function of standing and walking due 
to an increase in back pain.  There was evidence of painful 
motion on examination, but no muscle spasm or weakness.  
There was tenderness to mild percussion over the lower lumbar 
spine.  Straight leg raises were positive at 0 degrees of 
extension in both lower extremities.  Range of motion 
revealed flexion limited to 75 degrees, extension limited to 
10 degrees, right and left lateral flexion to 30 degrees, 
right lateral rotation to 35 degrees, and left lateral 
rotation to 30 degrees.  The examiner noted that the range of 
motion was limited by pain, but did not indicate that it was 
additionally limited by pain.  Examination of the lower 
extremities was normal.  X-ray of the lumbar spine showed 
disc space end plate narrowing at the L5-S1 level with mild 
facet arthrosis as well.  The diagnosis was degenerative disc 
disease of the lumbar spine.  The examiner stated that the 
effects of the lumbar spine disorder on the Veteran's usual 
occupation and daily activities were that he could only walk 
a short time without having to rest from back pain.

A September 2001 Medical Evaluation Board examination and 
report concluded that the Veteran did not meet the U.S. Army 
retention standards due to neck and back pain.  The report 
notes the Veteran's complaints of chronic lower back pain, 
noted to be secondary to degenerative disc disease of the 
lumbar spine.  The report notes that the Veteran's low back 
pain was aggravated by lifting, running, marching, bending, 
twisting, and other physical activities.  The report also 
indicates that the Veteran underwent physical therapy, 
physical medicine rehabilitation, primary care, and pain 
management.  Medication, physical therapy, TENS unit, and 
braces were all reported to have been unsuccessful in 
treating the Veteran's spine disorder.  Physical examination 
of the lumbar spine showed flexion to 90 degrees with pain.  
A separate examination report notes range of motion with 
flexion to 60 degrees, right lumbar rotation to 45 degrees, 
and left lumbar rotation to 60 degrees.  There was also 
tenderness to palpation over L2-S1 and muscle spasm with 
palpation.  There were no sensory defects, and there was 5/5 
strength in the lower extremities.  Straight leg raises were 
negative, and deep tendon reflexes were 2+ and symmetric.  
The diagnosis was lumbar spine degenerative disc disease.  In 
a report of medical history, completed at that time, the 
Veteran reported a history of arthritis, recurrent back pain 
and back problems, and numbness or tingling.

November 2002 VA x-rays of the thoracolumbar spine revealed 
narrowing of the L5-S1 disc space.

In December 2002, the Veteran underwent a VA examination.  
The report notes the Veteran's complaints of lumbar spine 
pain with weakness, stiffness, fatigability, and lack of 
endurance.  He reported that precipitating factors included 
any type of activity or inactivity, and stated that he was 
unable to function when his back pain was severe.  He did not 
use crutches or a back brace, but did use a cane for 
ambulation.  He complained of chronic daily pain which 
affected his ability to walk longer distances without 
stopping to rest.  He also noted that his lumbar pain 
radiated into the right buttocks and posterior right leg, and 
that some days it radiated upward or across the back to the 
left leg.  Physical examination revealed vibratory sensation 
to be intact in the lower extremities.  There was no 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
muscle atrophy, fibrous or bony residual, or fracture.  The 
Veteran also noted pain with elevation on his toes and heels 
while walking across the room.  Tandem walking and a Romberg 
test were within normal limits, and the Veteran had good 
balance.  Gait and stance were within normal limits.  Cranial 
nerves II through XII were intact.  Deep tendon reflexes were 
1+ in the upper and lower extremities.  The diagnosis was 
lumbar spine degenerative disc disease.

VA treatment records from November 2002 through December 2002 
reflect the Veteran's complaints of and treatment for a 
lumbar spine disorder.  In November 2002, the Veteran 
reported chronic lumbar spine pain.  Range of motion was 
noted to be normal.  The diagnosis was chronic lumbar spine 
pain with a history of "lumbar spine disc."

After review of the pertinent evidence of record, the Board 
concludes that an initial evaluation of 20 percent for a 
lumbar spine disorder prior to December 12, 2002, but no 
greater, is warranted.  The medical evidence of record 
reflects that there was lumbar forward flexion to 45, 60, 75, 
and 90 degrees.  There was extension noted to 10 degrees.  
There was right lateral rotation to 35 and 45 degrees.  There 
was left lateral rotation to 30 and 60 degrees.  There was 
right lateral flexion to 30 degrees, and there was left 
lateral flexion to 30 degrees.  Thus, the evidence shows that 
forward flexion was limited to a maximum of 50 percent of the 
normal forward flexion.  In addition, extension was limited 
to 33 percent of normal extension.  However, there was full 
right and left lateral rotation and right and left lateral 
flexion.  Thus, the evidence shows full right and left 
lateral rotation and full right and left lateral flexion.  
However, the evidence also shows that forward flexion was 
moderately limited and extension was significantly limited.  
Specifically, there was 50 percent of full forward flexion 
and 33 percent of full extension.  Accordingly, as forward 
flexion and extension were moderately or significantly 
limited but right and left lateral rotation and right and 
left lateral flexion were full, the Board concludes that the 
evidence shows a moderate limitation of motion of the 
Veteran's lumbar spine prior to December 12, 2002.  
Accordingly, an initial 20 percent evaluation is warranted 
for the Veteran's lumbar spine prior to December 12, 2002 
under Diagnostic Codes 5003 and 5292.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292.  However, as right and left 
lateral rotation and right and left lateral flexion were 
full, the evidence does not reflect severe limitation of 
motion of the lumbar spine; thus, an initial evaluation 
greater than 20 percent is not warranted for the Veteran's 
lumbar spine disorder prior to December 12, 2002.  Id.

Consideration has been given to an increased evaluation for 
the Veteran's service-connected lumbar spine disorder under 
other potentially applicable diagnostic codes prior to 
December 12, 2002.  Schafrath, 1 Vet. App. at 595.  The 
evidence of record does not demonstrate ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 
(2002).  Additionally, the evidence of record does not 
demonstrate fracture of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  

As previously discussed, on September 23, 2002, during the 
course of this appeal, VA revised the diagnostic criteria for 
intervertebral disc syndrome.  However, the Veteran is not 
entitled to an increased evaluation for his lumbar spine 
disorder prior to December 12, 2002 under either the old or 
the revised regulations for intervertebral disc syndrome, as 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  While 
the Veteran reported that his flare-ups rendered him unable 
to function, there is no evidence of recurring attacks with 
intermittent relief, persistent symptoms compatible with 
sciatic neuropathy, or that the Veteran was prescribed bed 
rest by a physician.  Accordingly, an increased evaluation is 
not warranted for intervertebral disc syndrome under either 
the old or the revised regulations prior to December 12, 
2002.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
lumbar spine disability from September 23, 2002 to December 
12, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 
(1) (2002).  The evidence of record from September 23, 2002 
through December 12, 2002 reflects the Veteran's complaints 
of low back pain radiating to the right buttocks and right 
posterior legs.  However, neurological examinations from that 
time period were normal and reflected no neurological 
component to the Veteran's lumbar spine disability.  Thus, 
the objective evidence of record does not support a 
neurological component to the Veteran's lumbar spine disorder 
from September 23, 2002 through December 12, 2002.  
Accordingly, the Veteran is not entitled to a separate 
evaluation for neurological symptoms of a lumbar spine 
disability prior to December 12, 2002.

Accordingly, an initial evaluation of 20 percent, but no 
more, for a lumbar spine disorder is warranted prior to 
December 12, 2002.  Gilbert, 1 Vet. App. at 56.

B.  From December 12, 2002 to July 10, 2005

From December 12, 2002 to July 10, 2005, the Veteran's lumbar 
spine disorder was evaluated as 20 percent disabling under 
Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010, 5292 (2002).  

As previously discussed, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 67 Fed. Reg. 54345; 68 Fed. Reg. 51454-51458.  However, 
because the Veteran's claim was file prior to the effective 
date of this regulation change, the Veteran's lumbar spine 
disorder must be evaluated under the old regulations in 
effect prior to September 26, 2003 for the time period of 
December 12, 2002 through September 25, 2003.  On and after 
September 26, 2003, the Board must consider the Veteran's 
lumbar spine disorder under both the old and the revised 
rating criteria and must apply the old rating criteria if the 
result is more favorable to the Veteran.  See Kuzma, 341 F. 
3d at 1328.

From December 12, 2002 through July 10, 2005, the Veteran's 
lumbar spine disorder was evaluated as 20 percent disabling 
under Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  Prior to September 26, 2003, Diagnostic 
Code 5010 provided that arthritis due to trauma, 
substantiated by x-ray findings was rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provided that degenerative arthritis 
established by x-ray findings be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated under Diagnostic Code 5292, which 
provided a maximum 30 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

On and after September 26, 2003, Diagnostic Code 5010 still 
requires that arthritis due to trauma, substantiated by x-ray 
findings be rated as degenerative arthritis, and that 
degenerative arthritis, established by x-ray findings, be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of motion of the lumbar spine is evaluated under 
the General Rating Formula, which provides for a 40 percent 
evaluation when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  Id.  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Additionally, Diagnostic Code 
5243, for intervertebral disc syndrome, rates the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).   

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008). 

VA treatment records from December 2002 through July 2005 
reveal complaints of and treatment for a lumbar spine 
disorder.  In December 2002, the Veteran complained of 
constant back pain which was worse with bending, lifting, 
walking, standing, or riding in the car.  He reported that he 
used narcotic medications, which helped him to function best.  
The treatment record notes that the Veteran had limited range 
of motion of the back, and a straight leg raise was positive 
at 70 degrees.  He was able to stand on his heels and toes 
equally, but he was not able to squat.  His gait was 
antalgic, and he used a cane.  The diagnosis was possible 
nociceptive pain secondary to degenerative disease of the 
spine, but most likely a central neurogenic pain.  In 
February 2003, the Veteran stated that he had no relief from 
back pain after an epidural injection.  In May 2003, the 
Veteran reported low back pain, which he rated as a 9 on a 1 
to 10 scale.  The treatment record also indicates that x-rays 
showed L5-S1 degenerative change.  A July 2003 treatment 
record reflects that the Veteran had chronic low back pain 
which radiated down the right leg.  Another July 2003 
treatment record shows that the Veteran underwent pain 
management for unrelenting low back pain.  The Veteran 
reported that his low back pain radiated down both legs, and 
that he had an inability to sense when his bladder was full.  
Physical examination revealed 4/5 strength of the lower 
extremities with hyperactive knee jerk reflexes.  The 
diagnosis was chronic pain secondary to osteophytes.  In 
August 2003, the Veteran reported that he was experiencing 
pain in the left side of his back from the waist down.  He 
stated that he could not sit or stand without pain, and that 
the pain started after he walked his dog.  

A September 2003 VA treatment record reflects the Veteran's 
complaints of low back pain, which he rated as a 7 on a 1 to 
10 scale.  He also noted occasional difficulty knowing when 
his bladder was full.  A September 2003 neurological 
consultation report reveals that the Veteran complained of 
severe low back pain with occasional radiation along the 
posterior aspect of both thighs, but more on the left side up 
to the popliteal fossa.  He reported occasional difficulty 
knowing when his bladder was full.  The Veteran denied any 
headaches, blackout spells, and persistent weakness or 
numbness of his extremities.  Examination revealed the 
Veteran to be alert and in pain.  Hand grips were powerful on 
both sides, and examination of the lower extremities did not 
reveal any muscle atrophy or definite weakness.  Sensory 
examination revealed intact appreciation for pinprick over 
all four extremities.  Deep tendon reflexes were 2+ and 
symmetrical.  The Veteran's gait was antalgic, and there was 
tenderness in the low back area.  The VA physician diagnosed 
chronic low back pain secondary to degenerative disc disease, 
but concluded that there was no clinical evidence for lumbar 
radiculopathy or myelopathy.  In October 2003, the Veteran 
complained of low back pain, and stated that he did not want 
to perform exercises or physical therapy.  Physical 
examination revealed normal gait pattern, and the Veteran was 
able to sit and stand with normal ease of motion.  The 
Veteran was fit for a large brace.  

A December 2003 VA treatment record notes the Veteran's 
continued complaints of low back pain with sciatica down the 
left leg.  The Veteran stated that he was unable to function 
with regard to walking or shopping, and was unable to lie 
down due to pain.  He also noted that he was unable to bend 
over to tie his shoes or dress, and felt that he was unable 
to work jobs he has had including construction farming, and 
that he was unable to work due to pain medication.  The VA 
physician recommended low back surgery if possible.  The 
Veteran underwent another neurological consultation in 
December 2003.  The report reflects the Veteran's complaints 
of low back pain with radiation along the posterior aspect of 
both thighs, more on the left side, up to the popliteal 
fossae.  He denied persistent weakness and numbness of the 
lower extremities, and there were no bowel or bladder 
disturbances.  Neurological examination revealed the Veteran 
to be alert and fully oriented.  A cranial examination was 
normal.  Examination of the lower extremities revealed no 
muscle atrophy or weakness.  A sensory examination was 
normal, and there was appreciation for pinprick in both lower 
extremities.  Cerebellar functions were noted to be intact, 
and deep tendon reflexes were 2+ and symmetrical.  Straight 
leg raises were negative, and the Veteran's gait was 
antalgic.  He was able to walk on his heels and his toes.  
The diagnosis was chronic back pain and bilateral sciatica, 
more on the left side secondary to degenerative disc disease 
mainly involving L5-S1.  However, the VA physician concluded 
that there was no neurological deficit, and no clinical 
evidence for lumbar radiculopathy or myelopathy.

In September 2004, the Veteran appeared at a hearing before 
the Board.  The Veteran testified that his lumbar spine pain 
was constant and severe, and that at times it became so 
severe that it went out and he fell to the ground.  He 
reported that, on one occasion, his back went out and he fell 
to his knees and could not rise to his feet due to pain.  He 
stated that he remained in that position until his wife found 
him.  He indicated that, during these times, he could not 
walk due to pain, that he became physically became sick due 
to pain.  In addition, the Veteran stated that his spine pain 
inhibited him from intimate relations with his wife, stopped 
him from doing things like he used to, and from going out 
with friends.

A July 2005 VA examination reveals the Veteran's complaints 
of constant low back pain with exacerbations.  He also noted 
occasional shooting pain along the posterior aspect of the 
right thigh to the right foot but denied persistent weakness 
or numbness in the extremities and there were no bowel or 
bladder disturbances.  He also denied any blackout spells, 
convulsions, double vision, and difficulty swallowing or 
speaking.  Examination revealed the Veteran to be alert and 
fully oriented with normal speech.  Examination of the 
cranial examination was normal.  There was no muscle atrophy 
or weakness, but the Veteran was unable to sustain muscle 
contraction in the lower extremities due to severe back pain.  
Muscle tone was normal in both lower extremities.  Sensory 
examination was intact for touch and pinprick over all four 
extremities.  Cerebellar functions were intact, and deep 
tendon reflexes were 2+ and symmetrical.  Carotid pulsations 
were equal, and there was no bruit.  Straight leg raising 
caused severe back pain but no sciatica.  The Veteran's gait 
was antalgic, and there was no paraspinal spasm.  There was 
tenderness in the low back area.  The Veteran was able to 
walk on his heels and toes, and a Romberg sign was negative.  
The diagnosis was chronic low back pain and right-sided 
sciatica secondary to degenerative disc disease.  However, 
the VA examiner concluded that there was no neurological 
deficit, and that there was no clinical evidence for lumbar 
radiculopathy or myelopathy.

After review of the pertinent evidence of record, the Board 
concludes that an evaluation greater than 20 percent for a 
lumbar spine disorder from December 12, 2002 through July 10, 
2005 is not warranted.  Prior to September 26, 2003, the 
Veteran's 20 percent evaluation contemplates degenerative 
arthritis of the lumbar spine with moderate limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292 
(2003).  A maximum 30 percent evaluation is warranted where 
the evidence reflects that lumbar motion was severely 
limited.  Id.  Although the medical evidence indicates that 
lumbar range of motion was limited, there are no range of 
motion findings reported, and there is no indication that the 
Veteran's lumbar spine range of motion was limited to a 
severe degree.  Thus, an evaluation greater than 20 percent 
is not warranted for the Veteran's lumbar spine disorder 
under the old rating criteria in effect prior to September 
26, 2003 for the time period of December 12, 2002 through 
July 10, 2005.  Id.

On and after September 26, 2003, the Veteran's 20 percent 
evaluation contemplates lumbar spine degenerative arthritis 
with limitation of motion of the thoracolumbar spine with 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or, a combined range of motion not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  38 C.F.R. 
§ 4.71a, General Rating Formula; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Although the Veteran's lumbar spine 
range of motion was reported as limited, there the evidence 
does not show what the range of motion findings were.  Thus, 
an evaluation greater than 20 percent is not warranted for 
the Veteran's lumbar spine disorder on and after September 
26, 2003 under the revised rating criteria, because the 
evidence does not show forward flexion of the thoracolumbar 
spine to 30 degrees or less, or ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  As previously noted, although the Veteran's lumbar 
spine range of motion was reported to be limited, there were 
no range of motion findings reported in the evidence of 
record from September 26, 2003 through July 10, 2005.  Id.  

In addition, the Veteran is not entitled to an increased 
evaluation for his lumbar spine disorder under the rating 
criteria in effect prior to September 26, 2003, because there 
is no indication that the Veteran's lumbar spine disorder was 
limited to a severe degree.  Thus, those rating criteria do 
not provide a more favorable result.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (2003); see also Kuzma, 341 
F. 3d at 1328.  

Accordingly, an evaluation in excess of 20 percent for a 
lumbar spine disability from December 12, 2002 through July 
10, 2005 is not warranted.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected lumbar spine disorder under 
other potentially applicable diagnostic codes from December 
12, 2002 through July 10, 2005.  Schafrath, 1 Vet. App. at 
595.  The evidence of record does not demonstrate ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5289 (2003).  Additionally, the evidence of record does 
not demonstrate fracture of a lumbar spine or lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5285, 5295 
(2003).  

The Veteran is also not entitled to an increased evaluation 
for his lumbar spine disorder from December 12, 2002 through 
July 10, 2005 under either the old or the revised regulations 
for intervertebral disc syndrome, as there is no evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings with 
little intermittent relief; or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks or physician-prescribed bed rest.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, 5243 (2002); see Tedeschi, 7 
Vet. App. at 414.  Although the Veteran reported 
incapacitating episodes caused by his lumbar spine disorder, 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief, pronounced 
intervertebral disc syndrome with persistent symptoms, or 
incapacitating episodes having a total duration of at least 
four weeks or physician-prescribed bed rest.  Accordingly, 
from December 12, 2002 through July 10, 2005, an increased 
evaluation for a lumbar spine disorder is not warranted based 
on intervertebral disc syndrome.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
lumbar spine disability from December 12, 2002 through July 
11, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 
(1) (2003, 2008).  In that regard, the Veteran has reported 
neurological symptoms including low back pain radiating down 
both the posterior aspect of both thighs and down both legs.  
The Veteran also complained of difficulty knowing when his 
bladder was full on two occasions, but on two other 
occasions, he denied bowel or bladder disturbances.  The 
Veteran has consistently denied weakness or numbness of the 
lower extremities.  The objective evidence of record reflects 
that a straight leg raise test was positive at 70 degrees in 
December 2002.  In July 2003, the Veteran had 4/5 strength of 
the lower extremities.  A September 2003 neurological 
examination was normal, and the VA physician concluded that 
there was no clinical evidence for lumbar radiculopathy or 
myelopathy.  A December 2003 neurological examination was 
also normal, and the VA physician noted that there was no 
neurological deficit and no clinical evidence for lumbar 
radiculopathy or myelopathy.  However, the December 2003 VA 
physician diagnosed chronic back pain with bilateral 
sciatica.  A July 2005 VA examiner also reported a normal 
neurological examination, and found that there was no 
neurological deficit and no clinical evidence of 
radiculopathy or myelopathy.  However, the July 2005 VA 
examiner diagnosed chronic low back pain and right-sided 
sciatica secondary to degenerative disc disease.  The 
evidence thus demonstrates subjective complaints of low back 
pain radiating to the bilateral lower extremities with 
occasional complaints of difficulty knowing when the bladder 
was full.  In addition, a December 2003 VA physician 
diagnosed chronic back pain with bilateral sciatica, and a 
July 2005 VA examiner diagnosed chronic low back pain with 
right-sided sciatica.  However, neurological examinations 
were regularly normal, with VA physicians and a VA examiner 
finding that there was no clinical evidence for lumbar 
radiculopathy or myelopathy.  

With consideration of the evidence, the Board finds that 
evidence is at least in equipoise as to whether there is a 
neurological component to the Veteran's low back disorder 
from December 12, 2002 through July 11, 2005.  See 38 C.F.R. 
§ 3.102 (2008) (resolution of any reasonable doubt shall be 
in favor of the Veteran).  Accordingly, on and after 
September 23, 2002, separate evaluations for neurological 
manifestations of the lumbar spine disorder are warranted.  
Accordingly, with consideration of the benefit of the doubt 
rule, a separate evaluation for neurological manifestations 
of the Veteran's lumbar spine disorder is warranted from 
December 12, 2002 through July 11, 2005.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating assigned for the Veteran's lumbar spine disorder prior 
to July 11, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 206.  Factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  Throughout the time periods, the Veteran reported 
daily constant pain with flare-ups.  He reported that his 
lumbar spine pain was aggravated by activity and weather, and 
his lumbar spine disorder caused daily pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
noted that he was unable to function during flare-ups, and 
that his pain inhibited him from performing some activities.  
He reported that his lumbar spine pain made him unable to 
walk, shop, bend over to tie his shoes or dress, and that his 
pain medication made him unable to work.  During his 
September 2004 hearing before the Board, the Veteran reported 
that his low back pain flare-ups caused him to fall to the 
ground.

The objective evidence of record noted limited range of 
lumbar spine motion and pain.  Range of motion showed forward 
flexion to 45, 60, and 75, 90 degrees; extension to 10 
degrees; right lateral rotation to 35 and 45 degrees; left 
lateral rotation to 30 and 60 degrees; and right and left 
lateral flexion to 30 degrees.  The evidence reflects that 
the Veteran's lumbar spine range of motion was limited by 
pain, but does not indicate that there was additional 
limitation from the range of motion findings provided.  There 
was tenderness to palpation over the lumbar spine region and 
some notations of muscle spasm.  

In summary, there was painful range of motion and daily pain 
aggravated by activity and relived by rest and medication.  
But the Veteran was independent in his activities of daily 
living and there was good strength.  Although the Veteran 
reported daily pain, weakness, stiffness, fatigability, and 
lack of endurance, and there was objective evidence of muscle 
spasm, pain, and fatigue, the remainder of the objective 
evidence of record does not reflect that there was any 
fatigability, weakness, lack of endurance, or additional 
limitation of motion upon repetition.  The Board acknowledges 
the Veteran's report that his low back pain flare-ups caused 
instability and falls to the ground.  However, the objective 
evidence of record does not reflect that there was lumbar 
spine instability.  In the absence of objective evidence of 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement greater 
than that contemplated by the presently assigned evaluation, 
the Veteran is not entitled to an evaluation greater than 20 
percent for a lumbar spine disorder prior to July 11, 2005.  
38 C.F.R. §§ 4.40, 4.45; see also Johnston, 10 Vet. App. at 
85.  Accordingly, an evaluation greater than those assigned 
are not warranted on the basis of functional loss.

Accordingly, an evaluation greater than 20 percent from 
December 12, 2002 through July 10, 2005 is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.

IV.  Thoracolumbar Spine On and After July 11, 2005

On and after July 11, 2005, the Veteran's thoracic and lumbar 
spine disorders were combined for evaluation as a 
thoracolumbar spine disorder.  Thus, on and after July 11, 
2005, the Veteran's thoracolumbar disorder has been evaluated 
as 40 percent disabling under Diagnostic Code 5242.

As previously discussed, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 67 Fed. Reg. 54345; 68 Fed. Reg. 51454-51458.  However, 
because the Veteran's claim was file prior to the effective 
date of this regulation change, the Board must consider the 
Veteran's thoracolumbar spine disorder under both the old and 
the revised rating criteria and must apply the old rating 
criteria if the result is more favorable to the Veteran.  See 
Kuzma, 341 F. 3d at 1328.

On and after September 26, 2003, Diagnostic Code 5242 
provides for a 50 percent evaluation when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  
Additionally, Diagnostic Code 5243, for intervertebral disc 
syndrome, rates the syndrome either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).   

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008). 

In July 2005, the Veteran underwent a VA spine examination.  
The report notes the Veteran's complaints of thoracic and 
lumbar spine pain, with lumbar spine pain being the most 
severe.  The Veteran reported using a cane for ambulation, 
and stated that it helps prevent giving way episodes and 
relieves discomfort in the lumbar spine.  He noted that his 
thoracic and lumbar spine pain required prolonged intervals 
of resting on a flat surface, such as the floor, and that his 
spine pain was aggravated by weather changes.  The Veteran 
also reported radiation of his lumbar spine pain to the 
posterior aspect of the right thigh.  He indicated that his 
walking was limited, and that he relied on his cane 
frequently.  The examiner noted that the Veteran had 
"episodes of giving way most likely indicative of reflex 
pain inhibition."  Physical examination revealed lumbar 
spine range of motion to be profoundly limited with forward 
flexion to 15 degrees, extension to 0 degrees, and lateral 
bending to 5 degrees with spasm.  There was tenderness to 
palpation of the lumbar spinous processes at L4, L5, and S1.  
The Veteran was only barely able to single limb stand, and he 
could only stand on his heels and toes for a very short 
interval.  Examination of the lower extremities revealed 
hyperreflexic reflexes and no visible atrophy.  There was no 
focal paresis, but there was breaking while examining several 
muscle groups.  Attempts to straight-leg raise in a seated 
position produced considerable low back discomfort and 
extension of the lumbar spine, but no specific radicular 
complaint.  Logrolling of the hip produced no particular 
discomfort.  In the supine position, the Veteran was unable 
to rest with his hips in full extension, but held them flexed 
at 25 degrees.  Flexion of the hip past 70 degrees on either 
side produced considerable lower back pain despite flexion of 
the knee.  With the hip flexed at 90 degrees, internal 
rotation of both hips was approximately 10 degrees and 
external rotation was 25 degrees.  The hamstrings were tight 
at 30 degrees.  There was intact sensibility to light touch.  
The examiner noted that, with respect to the thoracic and 
lumbar spine, the principal problem was degeneration of the 
L5-S1 and L4-L5 discs, which was very profound for the 
Veteran's age.  There was extensive disc collapse.  The 
examiner noted that the Veteran's spine disorder could be 
expected to gradually worsen with time with recurring low 
back pain and radiation to both lower extremities, 
exacerbation during weather changes requiring brief intervals 
of bed rest, and the use of analgesics which the Veteran was 
then using.  The examiner also reported that the Veteran had 
significant cervical and lumbar degenerative disc disease, 
which were likely to interfere with all but the most 
sedentary activities.

VA treatment records from July 11, 2005 through January 2009 
reveal continued complaints of and treatment for thoracic and 
lumbar spine disorders.  A June 2006 VA treatment record 
notes the Veteran's complaints of low back pain.  In July 
2006, the Veteran noted chronic thoracic and lumbar spine 
pain with radiation into the thighs and down the knees.  He 
described the pain as aching and sharp in nature with a deep 
severe aching in both of the legs.  He reported no history of 
weakness or numbness in the lower extremities and no history 
of bowel or bladder disturbances.  He stated that his back 
pain increased with prolonged sitting, standing, lying down, 
and walking.  Physical examination revealed some tenderness 
over the midline, over the T7, T8, and T9 vertebrae, and very 
minimal tenderness over the midline and paraspinal regions of 
the lumbar spine.  There was moderate tenderness over both of 
the sacroiliac joints.  Straight leg raising was positive 
bilaterally for back pain at 30 degrees.  Patrick's test was 
negative bilaterally, but the Veteran complained of severe 
low back pain during the test.  The Veteran was able to stand 
on his heels and toes.  Lumbar spine range of motion was 
reported to be normal, but the Veteran complained of 
increased pain with extension.  Gait was slow with short 
steps.  The VA physician stated that the Veteran seemed "to 
have symptoms highly exaggerated compared to his physical 
finding and MRI findings, but he does have . . . bilateral 
sacroiliac tenderness which may be because of sacroiliac 
arthritis bilaterally."  The VA physician recommended 
decreasing the Veteran's opiate medication.

An April 2007 MRI of the lumbar spine showed multilevel 
degenerative disc disease changes in L3 through S1.

A June 2008 VA treatment record notes the Veteran's 
complaints of upper, mid, and low back pain radiating to the 
left leg and right knee.  The treatment note reflects that an 
April 2007 MRI of the lumbar spine showed degenerative disc 
disease at L-3 through S-1 with diffuse bulges at L3-L4 
without any frank herniations of any discs.  The physician 
noted that the Veteran presented with significant pain 
displays, but that he walked without any distress which was 
inconsistent with his exaggerated pain displays.  The 
physician reported that there was no explanation for this 
"unless there was an attempt at deception during the course 
of the examination . . . ."

In January 2009, the Veteran underwent another VA 
examination.  The report notes his complaints of thoracic and 
lumbar spine pain, but noted that he did not think that his 
thoracic or lumbar spine pain were significantly worse than 
before.  He described incapacitating episodes two times per 
month during which he had severe pain requiring him to sit in 
a chair or recliner except for while going to the bathroom.  
He reported that he was able to carry out the activities of 
daily living the remainder of the time.  He denied any new 
weakness or numbness, but reported intermittent radiating 
pain down the left lower extremity, gradually worsening.  
Physical examination revealed the Veteran to be alert and 
fully oriented with normal speech.  Muscle bulk, tone, and 
strength were normal in all extremities.  Deep tendon 
reflexes were 2+ and symmetric.  Sensory examination was 
normal, and stance and gait were antalgic.  Range of motion 
of the thoracic spine revealed flexion and extension to 20 
degrees.  Range of motion of the lumbar spine showed forward 
flexion to 20 degrees, extension to 15 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 30 degrees, 
and right and left lateral rotation to 30 degrees.  
Repetitive motion testing resulted in further functional 
impairment due to pain and fatigue, but there was no 
incoordination, further restriction of range of motion, or 
neurodeficit.  Straight leg raises were positive at 45 
degrees.  The VA examiner concluded that there was evidence 
of bulging discs and degenerative disc changes in the lumbar 
spine.  Clinically, there was no objective weakness, wasting, 
sensory loss, or reflex abnormality on neurological 
examination, but there was a history of low back pain 
radiating intermittently down the left lower extremity 
suggestive of radiculopathy.  The examiner also noted that, 
although the Veteran had symptoms and MRI findings, there 
were no objective neurodeficits consistent with 
intervertebral disc syndrome.  In addition, the examiner 
noted that the Veteran reported incapacitating episodes two 
times per month with no increase in frequency during the 
prior 12 months.

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation greater than 40 percent 
for the Veteran's thoracolumbar spine disorder is not 
warranted on and after July 11, 2005.  The Veteran's 40 
percent evaluation contemplates thoracolumbar degenerative 
arthritis with range of motion limited to 30 degrees of 
forward flexion or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5242; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
medical evidence includes range of motion findings of forward 
flexion to 15 or 20 degrees, extension to 0, 15, or 20 
degrees, left lateral flexion to 5 or 20 degrees, right 
lateral flexion to 5 or 30 degrees, and right and left 
lateral rotation to 30 degrees.  Thus, an evaluation greater 
than 40 percent is not warranted for the Veteran's 
thoracolumbar disorder on and after July 11, 2005 because 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  Id.  

In addition, the rating criteria in effect prior to September 
26, 2003 do not provide for an evaluation greater than 40 
percent for thoracic or lumbar limited motion.  Accordingly, 
they do not provide a more favorable result for the Veteran's 
thoracolumbar spine disorder.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5291, 5292 (2003); see also 
Kuzma, 341 F. 3d at 1328.  

Accordingly, an evaluation in excess of 40 percent for a 
thoracolumbar spine disability on and after July 11, 2005 is 
not warranted.  

As previously mentioned, on September 23, 2002, during the 
course of this appeal, VA revised the diagnostic criteria for 
intervertebral disc syndrome.  However, the Veteran is not 
entitled to an increased evaluation for his lumbar spine 
disorder on and after July 11, 2005 under either the old or 
the revised regulations for intervertebral disc syndrome, as 
there is no evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2002); see Tedeschi, 7 Vet. App. at 414.  
Although the Veteran reported incapacitating episodes two 
times per month for the prior 12 month period, there is no 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the prior 12 month period or physician-prescribed bed rest.  
In addition, there is no evidence of severe or pronounced 
intervertebral disc syndrome.  Accordingly, on and after July 
11, 2005, an increased evaluation is not warranted for a 
thoracolumbar spine disorder based on intervertebral disc 
syndrome.

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Throughout the pertinent time period, the 
Veteran reported radiating back pain into his bilateral legs.  
The Veteran also denied weakness or numbness in the lower 
extremities and any bowel or bladder symptoms.  In January 
2009, the VA examiner noted that, although clinical 
evaluation revealed no evidence of objective weakness, 
wasting, sensory loss, or reflex abnormality, the Veteran's 
symptoms were suggestive of radiculopathy.  Accordingly, a 
separate evaluation for neurological symptoms of the 
thoracolumbar spine is warranted on and after July 11, 2005.  
Id. 

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 40 percent 
rating assigned for the Veteran's thoracolumbar spine 
disorder on and after July 11, 2005.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The Veteran 
consistently reported low back pain, which increased with 
prolonged standing, sitting, lying down, and walking.  He 
also reported episodes of give-way, requiring rest on a flat 
surface, and flare-ups two times per month.  However, the 
objective evidence of record does not show that the Veteran's 
thoracolumbar disorder causes a level of functional loss 
greater than that already contemplated by the assigned 40 
percent evaluation.  Id.  The January 2009 VA Examiner 
reported that repetitive testing showed no incoordination, 
further restriction of range of motion, or neurodeficit.  
Physical examination showed pain on palpation and one report 
of muscle spasm.  In addition, the July 2005 VA examiner 
reported that the Veteran had episodes of giving way most 
likely indicative of reflex pain inhibition, and the January 
2009 VA examiner noted that repetitive testing resulted in 
further pain and fatigue.  However, the evidence does not 
reflect the extent to which the giving way and additional 
pain and fatigue caused further functional impairment 
sufficient to merit an evaluation greater than 40 percent 
under the General Rating Formula.  See id.; see also 38 
C.F.R. § 4.71a, General Rating Formula.  Moreover, the 
evidence does not reflect functional loss beyond that 
contemplated in the currently assigned evaluation.  
Accordingly, the Veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 40 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Accordingly, an evaluation greater than 40 percent on and 
after July 11, 2005 is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.

V.  Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" 38 C.F.R. § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, for 
each of the disabilities and throughout all of the time 
periods on appeal, was not so unusual or exceptional in 
nature as to render the current ratings inadequate.  The 
Veteran's cervical, thoracic, and lumbar spine disorders are 
evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  Prior to September 
25, 2003, the Veteran's cervical spine disorder was 
manifested by moderate limitation of motion.  From September 
26, 2003 through July 10, 2005, the Veteran's cervical spine 
disorder was manifested by limitation of flexion with pain, 
but no ankylosis.  From July 11, 2005 to January 20, 2009, 
the Veteran's cervical spine disorder was manifested by 
forward flexion to 20 and 60 degrees and no evidence of 
ankylosis.  On and after January 21, 2009, the Veteran's 
cervical spine disorder was manifested by forward flexion to 
15 degrees with no evidence of ankylosis.  Prior to July 11, 
2005, the Veteran's thoracic spine disorder was manifested by 
limited thoracic spine range of motion with no evidence of 
forward flexion to at least 30 degrees but not greater than 
60 degrees, a combined range of motion not greater than 120 
degrees, or muscle spasm or guarding.  Prior to December 12, 
2002, the Veteran's lumbar spine disorder was manifested by 
moderate limitation of lumbar spine motion.  From December 
12, 2002 through July 10, 2005, the Veteran's lumbar spine 
disorder was manifested by limited range of motion of the 
lumbar spine with no evidence of forward flexion to 30 
degrees or less and no evidence of ankylosis.  On and after 
July 11, 2005, the Veteran's thoracolumbar spine disorder was 
manifested by forward flexion to 15 or 20 degrees; extension 
to 0, 15, or 20 degrees; left lateral flexion to 5 or 20 
degrees; right lateral flexion to 5 or 30 degrees; right and 
left lateral rotation to 30 degrees; and no evidence of 
ankylosis.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the current disability ratings for his service-connected 
cervical, thoracic, and lumbar spine disorders.  Ratings in 
excess thereof are provided for certain manifestations of the 
service-connected spine disorders, but the medical evidence 
of record did not demonstrate that such manifestations were 
present in this case.  The criteria for the current 
disability ratings more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluations are adequate and 
no referral is required.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the periods pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110; see also Fenderson, 12 Vet. App. at 126; see also 
Hart, 21 Vet. App. at 509-10.


ORDER

Prior to December 12, 2002, an initial evaluation of 20 
percent, but no more, for a cervical spine disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

From December 12, 2002 through September 25, 2003, an 
increased evaluation greater than 20 percent for a cervical 
spine disorder is denied.

From September 26, 2003 through July 10, 2005, an increased 
evaluation greater than 30 percent for a cervical spine 
disorder is denied.

From July 11, 2005 through January 20, 2009, an increased 
evaluation greater than 20 percent for a cervical spine 
disorder is denied.

On and after January 21, 2009, an increased evaluation 
greater than 30 percent for a cervical spine disorder is 
denied.

Prior to July 11, 2005, an initial evaluation greater than 10 
percent for a thoracic spine disorder is denied.

Prior to December 12, 2002, an initial evaluation of 20 
percent, but no more, for a lumbar spine disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

From December 12, 2002 through July 10, 2005, an increased 
evaluation greater than 20 percent for a lumbar spine 
disorder is denied.

On and after December 12, 2002, separate evaluations for 
neurological manifestations of the Veteran's lumbar spine 
disorder are granted, subject to the laws and regulations 
governing the payment of monetary benefits.

On and after July 11, 2005, an increased evaluation greater 
than 40 percent for a thoracolumbar spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


